 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 1 of 16


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 1:07-CR-68-HAB

 TUREAN HAYDEN

                                      OPINION AND ORDER

       The Defendant, Taurean Hayden, is serving a term of imprisonment for his

convictions for possessing with intent to distribute cocaine (21 U.S.C. § 841) and carrying

a firearm during and in relation to a drug trafficking crime (18 U.S.C. § 924(c)). He has

been imprisoned since July 2007 and his projected release date is in September 2022.

Defendant is incarcerated at the federal correctional institution in Mississippi known as

Yazoo City Medium.

       This matter is before the Court on Defendant’s Motion for Compassionate Release

[ECF No. 174], filed on April 8, 2020.1 Defendant requests that the Court reduce his

sentence so that he may be released to time-served or to strict home confinement for the

balance of his sentence. Defendant, who is thirty-eight years old, submits that his current

medical condition, combined with the risks associated with COVID-19, present

extraordinary and compelling reasons for the reduction.




       1
         Some of the evidence in support of this Motion was filed by Defendant on February 3,
2020, before counsel entered an appearance on his behalf. This earlier filing will become relevant
to understanding the development of the record.
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 2 of 16


       The Government’s Opposition [ECF No. 180], filed on April 21, 2020, challenges

the Court’s authority to consider Defendant’s request on the ground that Defendant did

not exhaust his administrative remedies by first submitting his request to the warden.

Thus, the Government asks that the Court deny Defendant’s request or stay the

proceedings until the BOP is afforded the statutorily-mandated time to make a decision.

       In his Reply [ECF No. 181], Defendant takes issue with what transpired at the BOP

after he completed a written request; he accuses his case manager of failing to submit it

to the warden and then lying to a probation officer about the request. In any event, he

maintains that the Court should consider the warden to have received notice of his

request on the date he filed his pro se motion with the court—February 3—or the date he

met with his case manager—March 3.

                                             ANALYSIS

       A court’s ability to modify an already-imposed sentence is limited. Defendant’s

request for release implicates 18 U.S.C. § 3582(c)(1)(A)(i), which provides that a court may

only reduce a term of imprisonment if:

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier
       . . . after considering the factors set forth in section 3553(a) to the extent that
       they are applicable, . . . finds that—

              (i) extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i). Because the Defendant, not the Director of the BOP, filed the

motion, Defendant must satisfy the exhaustion requirement.

                                                   2
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 3 of 16


       Exhaustion requirements can limit a court’s subject matter jurisdiction by

prohibiting a federal court “from adjudicating an otherwise legitimate ‘class of cases’

after a certain period has elapsed from final judgment.” Bowles v. Russel, 551 U.S. 205, 212

(2007). But there is a “distinction between jurisdictional prescriptions and non-

jurisdictional claim-processing rules, which ‘seek to promote the orderly progress of

litigation by requiring that the parties take certain procedural steps at certain specified

times.’” Fort Bend Cty., Tex. v. Davis, 139 S. Ct. 1843, 1849 (2019) (quoting Henderson v.

Shinseki, 562 U.S. 428, 435 (2011)). Congressional intent is key to determining whether a

rule is jurisdictional. See Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153-54 (2013).

       The Court does not agree with the Government that § 3582(c)(1)(A)’s exhaustion

requirement is jurisdictional. In so holding, the Court takes its guidance from the Seventh

Circuit’s decision in United States v. Taylor, 778 F.3d 667 (7th Cir. 2015). In Taylor, the court

held that “district courts have subject-matter jurisdiction over—that is, the power to

adjudicate—a § 3582(c)(2) motion even when authority to grant a motion is absent

because the statutory criteria are not met.” Although Taylor was not addressing

subsection (c)(1)(A)’s exhaustion requirement, it is persuasive in pointing out that § 3582

is not a part of a jurisdictional portion of the criminal code and is not phrased in

jurisdictional terms. 778 F.3d at 671; Cf. Davis, 139 S. Ct. at 1850–51 (noting that Title VII’s

charge-filing requirement did not speak to a court’s authority or refer to jurisdiction but

to a party’s procedural obligations). The court also reasoned that the Supreme Court in

Freeman v. United States, 564 U.S. 522 (2011), when considering whether § 3582(c)(2) was

available to a defendant who had entered a binding plea agreement under Federal Rule

                                                   3
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 4 of 16


of Criminal Procedure 11(c)(1), “addressed the issue in terms of whether the defendant

was statutorily eligible for a sentence reduction, not whether the district court had subject

matter jurisdiction to decide his motion.” Id.; see also United States v. Cox, No.

418CR17TWPVTW, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020) (finding rationale of

Taylor applicable to § 3582(c)(1)(A) to conclude that the exhaustion requirements are not

jurisdictional).

       Even a non-jurisdictional exhaustion requirement, however, is not necessarily

subject to waiver by a court over the government’s objection. See Cox, 2020 WL 1923220,

at *2–*3; Davis, 139 S. Ct. at 1851 (finding that statutory charge-filing requirement was a

mandatory processing rule even though it was not jurisdictional). Because §

3582(c)(1)(A)’s exhaustion requirement is not a judge-made doctrine, but derives from

the statute itself, a court can only create exceptions to exhaustion where Congress

intended. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (noting that when Congress “sets

the rules” for statutory exhaustion provisions they are not susceptible to judge-made

exceptions). The plain language of § 3582(c) requires that a prisoner moving for a

reduction in his sentence for extraordinary or compelling reasons either (1) fully litigate

his claims administratively before the BOP, or (2) wait thirty days after serving his

request to the warden—whichever is earlier.

       To be sure, the presentation of these choices appears unique among exhaustion

requirements. See United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at *6

(S.D.N.Y. Apr. 20, 2020) (noting that the statute “does not necessarily require the moving

defendant to fully litigate his claim before the agency”) (quoting United States v. Haney,

                                                 4
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 5 of 16


— F. Supp. 3d —, No. 19-cr-541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020)). In

this way, the statute is unlike the traditional exhaustion scheme the Supreme Court

considered in Ross. This unique provision begs the question: is the thirty-day judicial

backstop intended to relax the first part of the rule, or, is it the minimum that must be

satisfied to obtain an exception to full exhaustion through the BOP’s administrative

process? In the end, the Court need not answer that question today, as it finds that

Defendant has satisfied § 3582(c)’s exhaustion requirement.

A.     Administrative Exhaustion

       Defendant asserts that he filed a request for compassionate release directed to the

warden on December 3, 2019. Alternatively, he claims that counsel for the Government

became aware of the request on February 3, 2020, when Defendant filed a motion with

the Court, and that his case manager became aware of his request on March 3. Both, he

claims, should be knowledge that is attributed to the warden. Therefore, because more

than thirty days have elapsed with no response from the warden, he has satisfied the

administrative exhaustion requirement.

       When he was still proceeding pro se, Defendant supplied to this Court an Inmate

Request to Staff form (ECF No. 166-3 at 4, filed on Feb. 3, 2020), dated December 3, 2019.

The handwriting on the form indicated that Defendant was requesting that the warden

bring a motion for compassionate release on his behalf because he was in stage 3 kidney

disease. But the request contains no staff member signature or date to indicate it was

given to prison staff.




                                               5
  USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 6 of 16


      After the Defendant’s pro se submission, a United States Probation Officer made

inquiries regarding Defendant’s request in preparation for filing a memorandum with

the Court. In that memorandum (ECF No. 172), filed on March 30, 2020, the probation

officer advised the Court that she could locate no record of the warden having received

any such request. Additionally, there was no record of the request in the prison’s

Reduction in Sentence electronic tracking database.

      The probation officer’s report also included what she learned during a telephone

meeting with Defendant’s case manager, Latarsha Montgomery, who was present in her

office along with Defendant during the meeting. Ms. Montgomery confirmed that she

was unable to locate any request from December 3 or any other date in Defendant’s

central file. Defendant was given an opportunity to provide any information to show that

his December 3, 2019, request was submitted to prison staff or to the warden for review,

but he could not recall the name of the staff member to whom he gave the request.

Defendant also acknowledged that he had not taken any action to follow-up with his case

manager to inquire whether his request had been received for processing.

      Defendant argues that the lack of signature on the December 3 form is not

compelling because the form he provided to the Court is only a copy that he prepared for

himself; it is not the copy that he gave to his case manager and his counselor the same

day he prepared it. Defendant asserts that he has no way of knowing what happened to

it after he handed it to them. Defendant “believes that if someone were to open his ‘file’

right now at the BOP, the December 3, 2019 Inmate Request Form would be there.” (Reply

2.)

                                               6
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 7 of 16


       Defendant’s claim that he handed the inmate request form to his case manager and

his counselor on December 3 is offered for the first time in his Reply Brief, even though

the Motion for Compassionate Release [ECF No. 174] filed through counsel was made

after the probation officer’s report concerning the lack of any evidence that Defendant

provided the December 3 form to prison staff. That report, as indicated above, clearly

stated that Defendant could not remember the name of the staff member to whom he

provided the December 3 form. Certainly, had he handed it to his case manager, he would

have remembered. Making such a dubious allegation is not productive.

       As indicated above, Defendant does not restrict his exhaustion arguments to the

December 3 form. As an alternative, he asks the Court to connect a series of dots to find

that the March 3 meeting satisfies his exhaustion requirement. The first point he deems

salient is that his December 3 request was clearly a topic of discussion at this meeting.

That much is undisputed. Defendant then maintains, without any citation to the record,

that Ms. Montgomery had a copy of his inmate request form in front of her during the

meeting with the probation officer. That is where his argument breaks down.

       The Court cannot accept the unverified say so of counsel—who was not a

participant in the meeting—as proof that Ms. Montgomery possessed the form. Neither

do the reasonable inferences from the report support that conclusion. To be sure,

Defendant’s pro se motion, which included the December 3 inmate request form,

prompted the probation officer to discuss the form with Ms. Montgomery. But there is

no indication from the report or otherwise that Ms. Montgomery herself had a copy of

the request. To be fair, nothing in the report indicates that she did not have the form. But

                                                7
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 8 of 16


Ms. Montgomery’s March 3 response to an email from the Northern District of Indiana

Federal Defender’s office advises that Defendant was asking to be reviewed for a

compassionate release and had been provided information about the process that he was

required to take. This communication conveys, even if only indirectly, that Defendant

had not yet started the process. To date, the only request that has made its way to the

Yazoo City FCI warden is a request Defendant’s counsel submitted on April 8, 2020.

       Whether Ms. Montgomery possessed a copy of Defendant’s December 3 form,

however, need not be dispositive. As Defendant sees it, his case manager had a duty as a

result of the March 3 meeting to forward his request for compassionate release to the

warden because she serves “as a liaison between the inmate, the administration and the

community.” (Admission and Orientation Handbook, FCC Yazoo City, Mississippi (last

revised October 2011), ECF No. 174-11 at 5.) The Court finds merit in this point, at least

under the narrow circumstances of this case. Defendant’s case manager was aware,

according to her correspondence with counsel, that Defendant was seeking

compassionate release. Indeed, by that time, Defendant had already filed a motion with

the court. Although Ms. Montgomery apparently also provided Defendant with

information about the process—an act that suggests she anticipated he would take further

action on his own—this Court has not received any explanation why Defendant’s

articulation of his request to his case manager was insufficient to begin that process.

       In the end, staff at the BOP had sufficient notice of Defendant’s request that it can

be deemed to have been under consideration for at least thirty days. Accordingly, the



                                                8
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 9 of 16


Court need not determine whether the Court can waive the exhaustion requirement of §

3582(c) over the Government’s objection.

B.     Extraordinary and Compelling Circumstances

       Defendant is eligible for compassionate release only if he can demonstrate, after

consideration of the factors set forth in § 3553(a), that there are “extraordinary and

compelling reasons” for a sentence reduction and such a reduction is “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

       The Sentencing Commission’s relevant policy statement on compassionate release

identifies medical conditions that satisfy the “extraordinary and compelling”

requirement. U.S.S.G. § 1B1.13, cmt. n. 1(A). Relevant here, extraordinary and compelling

reasons exists where a defendant is “suffering from a serious physical . . . condition . . .

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.” Id., n. 1(A)(ii)(I). A catchall provision allows the director of the BOP to

determine that a combination of reasons presents an extraordinary and compelling

reason. Id. n. 1(D).

       1.        Defendant’s Medical Condition

       Defendant’s motion relies on claims that he is likely in Stage 4 of Chronic Kidney

Disease with continued decline in kidney functioning, has other potential medical

problems, is not receiving sufficient care, and should be designated at Care Level 3 but




                                                 9
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 10 of 16


remains at a Care Level 1 facility.2 Defendant has submitted a Record Review that was

completed by Dr. Robert Gregori, M.D., on April 24, 2020. Dr. Gregori opines that

Defendant is suffering from lupus, or systematic lupus erythematosus, a chronic

autoimmune inflammatory disease that is affecting his skin, joints, and kidneys.

According to Dr. Gregori, a Lupus flare that impacts the kidneys “has the potential to be

life threating if appropriate intervention is not taken and this appears to be the case with

[Defendant], as he meets the criteria for severe stage 4 renal failure.” (Report, ECF No.

187-7 at 7.) If this renal failure progresses, Defendant will require dialysis.

       Dr. Gregori’s position is that Defendant must be treated by both a nephrologist

and a rheumatologist working in conjunction to treat Defendant’s Lupus flares and

kidney functioning. Additionally, treatment is highly variable, as it depends on the organ

systems and tissues involved, how the patient responds to therapy, and costs and

availability of treatment. Defendant should also adhere to special dietary restrictions.

       According to the Government, these claims are not uncontroverted. The

Government notes that Defendant has been classified as a Care Level 2 inmate because

his chronic kidney disease is stable. Additionally, he is receiving ongoing medical care,

including specialized care from a nephrologist. Rather than elaborating on these points,

however, the Government asserts that these discrepancies are one of the reasons




       2
         An inmate’s Care Level is a classification of his medical and mental health conditions so
he can be assigned to BOP institutions that can best meet his health care needs. Levels range from
the lowest Care Level 1 to the highest Care Level 4, with 4 being designated for inmates with
severe impairment in functioning, such as cancer on active treatment, dialysis, quadriplegia, and
stroke or head injury patients.

                                                   10
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 11 of 16


       why the BOP should be allowed to assess his medical condition as it is
       doing under his April 8, 2020, compassionate release request. Their efforts
       which include an assessment of his medical condition will significantly
       benefit the parties and the Court in its consideration of the matter. During
       the review by the Warden, Hayden will be given consideration under the
       Attorney General’s Memorandum involving home confinement and the
       COVID-19 outbreak. The government reserves the right to present
       argument at the appropriate time on this latter element.

(Opp’n at 3 n.1.)

       As another point of contention, Defendant asserts that he is in a COVID-19 high-

risk category per the guidance published by the Center for Disease Control (CDC). That

assertion requires elaboration. Although the CDC has categorically placed persons with

chronic kidney disease who are undergoing dialysis on its list of those especially

vulnerable    to    COVID-19,      Defendant     is    not   undergoing      dialysis.   See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html. Dr. Gregori opines that a patient with properly controlled and managed

lupus is not at an increased risk of transmitting COVID-19 or suffering complications.

However, if actively treated with immunosuppressant medications, the individual is at

increased risk of contracting COVID-19 and having severing complications from the

virus. (Report, ECF No. 187-7 at 7.) The COVID-19 risks are less known as it relates to

renal failure, with the thought being that it presents only a slightly increased risk.

       2.     BOP’s Response to COVID-19

       Of all the topics of the parties’ briefs, none has proved more frustrating to the

Court than their discussion of the BOP’s response to COVID-19. The Government

provides details about the measures the BOP has taken to curb the spread of COVID-19,


                                                11
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 12 of 16


but it provides no details regarding the conditions where Defendant is housed.

Defendant, too, sticks mostly to a generic, non-facility-specific rebuttal.

       First, the Government notes that on March 13, 2020, the BOP began to modify its

operations in accordance with a Coronavirus (COVID-19) Action Plan (the Action Plan),

to minimize the risk of COVID-19 transmission into and within its facilities. The

Government further notes that the BOP has repeatedly revised the Action Plan to address

the crisis. Specifically, on April 1, 2020, the BOP implemented Phase Five of the Action

plan, which currently governs its operations. Phase Five requires all prisoners in every

BOP institution to be secured in their assigned cells or quarters for a period of at least

fourteen days; allows only limited group gatherings to continue access to commissary,

laundry, shower, telephone and computer access; and severely limits prisoner movement

among its facilities. Staff travel and most staff training has been cancelled.

       Additionally, the Government represents that all staff and prisoners have been

issued face masks and have encouraged face covering when in public areas where social

distancing is not possible. The Government also provides details about how prisoners

and staff are screened and isolated if they are experiencing any symptoms, and how

access to BOP facilities is restricted.

       The Government explains that the BOP is exercising greater authority to designate

prisoners for home confinement. On March 26, 2020, the Attorney General directed the

BOP’s Director to prioritize the use of statutory authority to place prisoners in home

confinement. In particular, pursuant to 18 U.S.C. § 3624(c)(2), the BOP has the authority

to place a prisoner in home confinement during the last six months, or 10%, of his or her

                                                 12
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 13 of 16


sentence. Under 34 U.S.C. § 60541(g), the BOP is authorized to move elderly and

terminally ill prisoners to home confinement. The BOP was awarded additional authority

under the Coronavirus Aid, Relief and Economic Security Act (CARES), enacted on

March 27, 2020, to increase the “maximum amount of time” that the BOP Director may

place a prisoner in home confinement, if the Attorney General concludes the emergency

conditions will materially affect the functioning of the BOP. Pub. L. No. 116-136, §

12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). The Attorney

General authorized the BOP director to exercise that discretion, beginning with the

facilities with the greatest number of COVID-19 transmissions.

       Defendant challenges the Government’s assertions. He maintains that “[d]aily

updates from multiple, legitimate news media outlets paint a vastly different picture than

the one the Government chooses to display to the Court.” (Def.’s Reply 16.) None of the

cited material—which ranges from a Union grievance filed with OSHA, to a

congressional blog, to an ACLU lawsuit—is specific to Yazoo City. Defendant relies

generically on the assertion that prison facilities present unique challenges for control of

COVID-19 transmission. His Motion does not attempt to describe the conditions that are

present at his particular institution, or to explain why the mitigation measures put in

place have not been effective to date or will become insufficient under the circumstances

in which he is housed. See COVID-19 Action Plan.3




       3
           Available at https://www.bop.gov/resources/news/ 20200319_covid19_update.jsp.

                                                    13
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 14 of 16


       The only Yazoo-City-specific information noted is that Yazoo City Medium had

seven confirmed cases of COVID-19 among inmates as of April 8, 2020. See

https://www.bop.gov/coronavirus. As of April 22, that number was still seven—

perhaps suggesting that mitigation efforts were successful—but as of April 27, the

number of positive inmates reported was one. As there have been no inmate deaths, the

Court must assume that inmates have been transferred or released, or recovered. The

Court has no other information that might shed light on the conditions at Yazoo City.

       3.     Application to Defendant’s Circumstances

       What all this means is that too many questions remain for this Court to find that

Defendant has proven that extraordinary and compelling reasons warrant a reduction of

his sentence. In consideration of the § 3353(a) factors, the analysis is a wash. The

Defendant committed a serious drug trafficking crime after amassing an extensive

criminal history before reaching his mid-twenties. He was a fugitive for four months after

he bonded out on state charges and before the United States Marshals Service arrested

him in the federal matter. But that was nearly thirteen years ago, and Defendant has

displayed conduct while at the BOP that could suggest he is no longer a danger to the

community, particularly if he is under supervision and is also undergoing medical care

for a serious health condition.

       Under normal circumstances, Defendant’s medical conditions would not reach the

extraordinary and compelling standard. His illness is not terminal. While it presents a

risk of serious functional impairment such that he would be unable to provide self-care

while imprisoned if he experiences a flare of his Lupus, the solution in that instance

                                               14
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 15 of 16


would be temporary care outside the facility. Defendant was previously hospitalized

during a flare. That Defendant’s disease is highly variable, and “characterized by a

relapsing-remitting course with periodic flares in the disease” (Dr. Gregori Report, ECF

No. 187-7 at 6) does not lead to the conclusion that the Court must assess his ability to

self-care only during a flare. According to Dr. Gregori, the medications for treatment are

common. The variability of the treatment depends on the organ systems and tissues

involved, which have already been identified for Defendant. Defendant has not

established that the BOP is less qualified to provide treatment in light of the other

variables that Dr. Gregori identifies, namely, how the patient responds and cost and

availability.

       The onset of the COVID-19 pandemic warrants additional consideration.

Although Defendant’s arguments about COVID-19 are too general and wide-ranging to

meet the criteria for extraordinary and compelling reasons for a reduction in sentence set

forth in the Sentencing Commission’s policy statement, additional information about the

conditions at Yazoo City and about Defendant’s access to specialized care if he stays in

the BOP might prove dispositive. Any decision to reduce Defendant’s sentence, though,

would require that the Court consider the alternative, i.e., his release plan.

       The Defendant maintains that he will live with Kenesha Williams, a family friend.

Ms. Williams also applied for a house for Defendant to live in by himself and she has

submitted a Medicaid application on his behalf. Defendant has identified a nurse

practitioner he would see as his primary care provider. Defendant consents to location

monitoring.

                                                15
 USDC IN/ND case 1:07-cr-00068-HAB document 182 filed 04/30/20 page 16 of 16


      This bare-bones plan does not convince the Court that Defendant’s standard of

care would improve by seeing a nurse practitioner, or that his risk of exposure to COVID-

19 would decrease. There is no information how Defendant would get to appointments,

what measures Ms. Williams has taken to limit her exposure to the virus, or whether she

resides with other individuals. There is the question of how Defendant will receive

essential supplies and the food that is needed for his specialized diet. Although these may

be insignificant matters under other circumstances, they are part of the Court’s analysis

when he is asking to be released as a measure that will lessen his risk of exposure to

COVID-19.

      At this point, speculation as to a prospective outbreak of COVID-19 at Yazoo City

is insufficient to demonstrate a compelling reason for Defendant’s release. The Court is

lacking vital details concerning Defendant’s access to treatment at the BOP as compared

to outside the BOP if released, as well as the risk of contracting COVID-19 while in

custody at Yazoo City.

                                        CONCLUSION

      For the reasons stated above, the Court DENIES Defendant’s (Emergency) Motion

for Compassionate Release [ECF No. 174] without prejudice to refiling if additional

evidence supports the motion.

      SO ORDERED on April 30, 2020.

                                          s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                               16
